Affirmed and Majority and Concurring Opinions filed June 9, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00133-CR

                      THE STATE OF TEXAS, Appellant

                                        V.
                     LARRY LANIER LAUSCH, Appellee

                    On Appeal from the 122nd District Court
                           Galveston County, Texas
                       Trial Court Cause No. 15CR3088

                                    OPINION

      After the jury returned a guilty verdict, appellee Larry Lanier Lausch filed a
motion for new trial on the basis that the trial court had accidentally attached an
excerpt of an appellate opinion to the jury charge. In its sole issue, appellant the
State of Texas argues that the trial court erred in granting Lausch’s motion for new
trial. We affirm.
                                       I.     BACKGROUND

       In 2018, Lausch was indicted on two counts of indecency with a child, a
second-degree felony. See Tex. Penal Code Ann. § 21.11(a)(1). Lausch pleaded not
guilty to both counts. Trial began in December 2020.

A.     TRIAL EVIDENCE

       The state called three witnesses at trial: M.J., the complainant; Donald
Wittwer, Lausch’s cousin; and Lawrence Thompson, a psychologist. Lausch called
eleven witnesses, including Detective Eliud Dael Arredondo with the Hitchcock
Police Department; Stephanie Shepherd, employed by Family and Protective
Services; Sue Lausch, Larry Lausch’s wife;1 Officer Anjelica Rodriguez with the
Hitchcock Police Department; and witnesses from the community, Donald’s
family, and Lausch’s family.

       According to M.J., the complainant, she was about fourteen or fifteen years
old when her mother, Sabrina Webber, met Donald. Sabrina and Donald—who
M.J. referred to as her parents—were married in 2015.2 Lausch is Donald’s cousin,
but M.J. asserted that Lausch and Donald were raised like brothers. After Sabrina
and Donald were married, they moved with M.J. to a house that they rented from
Lausch in Texas City, Texas. Lausch lived with his wife, Sue Lausch, and his
daughter in Hitchcock, Texas—a town not far from Texas City.

       M.J. testified that she was close to Lausch and that they would frequently
communicate with each other through Facebook and text messages. Regarding the
two counts, M.J. and Sue gave different accounts of what transpired.


       1
         To avoid confusion, we will refer to Sue Lausch by her first name and will refer to
appellee by his last name.
       2
           M.J. was twenty-one years old at the time of trial.

                                                   2
      1.     Count One

             a.     M.J.’s Testimony

      On July 4, 2015, there was a party at Lausch’s residence. M.J. attended the
party with her parents and one of her sisters. M.J.’s parents left the party early, and
M.J. was planning on spending the night at Lausch’s residence, which she had
never done previously. M.J. asked Lausch where she would be sleeping for the
night. Lausch was watching a movie and offered M.J. a whiskey, which she drank.
According to M.J., Lausch was already drunk at this point. He asked her to watch
the movie with him, and she sat down to watch the movie. M.J. testified she
became uncomfortable when Lausch tried to kiss her and started touching her legs
so she asked him if she could go to bed.

      Lausch stood up and led M.J. down the hallway to a bedroom and opened
the door for M.J. M.J. claimed that once she entered, she heard the door close and
lock behind her. The room was “pitch black,” and Lausch started kissing M.J. and
grabbing her breasts. Lausch took off his pants, removed M.J.’s pants and
underwear, and then began licking M.J.’s vagina.

      Sue knocked on the door and attempted to open the door but the door was
locked. She called out M.J.’s name, and Lausch stopped and told M.J. not to say
anything. Lausch threatened M.J. by telling her he would come after her family if
she told anyone about what he did to her.

             b.     Sue’s Testimony

      Sue testified that the door to the room M.J. was staying in on July 4, 2015,
was made of glass and could not be locked. According to Sue, the light in the
hallway was always on and would shine into the bedroom. Sue asserted that they
never served alcohol at their parties and that she did not see Lausch drinking at the

                                            3
party. When she checked on M.J. and Lausch, M.J. had changed chairs and Lausch
and M.J. both appeared mad at each other; Sue thought they were having some
kind of argument.

          After July 4, Lausch and M.J. maintained contact through text messages and
Facebook. The State and Lausch introduced dozens of text messages the two sent
each other between July 5 and August 18.

          2.    Count Two

                a.    M.J.’s Testimony

          According to M.J., in either August or September of 2015, M.J. and her
family went to Lausch’s residence again. M.J.’s parents left to get pizza. While
M.J. was in the library, Lausch walked up behind M.J. and grabbed her breast.
Lausch grabbed her arm and asked what M.J. wanted, to which M.J. responded that
she wanted him “to be [her] uncle and not a weirdo, not what he was doing.”
Lausch let her go, said, “Okay, fine,” and left the room. In September and October
of 2015, M.J. and Lausch continued to communicate through text messages and
Facebook until M.J. blocked Lausch from contacting her on Facebook.

          The first person M.J. told about what Lausch had done to her was Melissa
Valdivar, a close family friend that worked with the special victims unit of the
Houston Police Department. M.J. told Valdivar “shortly after it happened,” but
M.J. asked Valdivar not to tell anyone. Valdivar passed away in January 2016.

          In October 2015, M.J. told Sabrina that Lausch had touched her
inappropriately. Because she felt uncomfortable, she did not go into more specific
detail.

                b.    Sue & Donald’s Testimony

          Soon after, Sabrina informed Donald of M.J.’s allegations concerning the
                                           4
second incidence. Donald and Sabrina contacted Sue and arranged to meet at a
park so M.J. could talk to her about Lausch’s behavior. M.J. met with Sue at a park
on October 15, 2015. According to Donald, M.J. spoke with Sue. After M.J. told
Sue the “gist” of what happened, Sue began to cry; it seemed difficult for her to
believe. After they finished talking, M.J.’s parents took M.J. home before going to
Lausch’s residence to confront him about the allegations.

      According to Donald, when they arrived at Lausch’s residence, he was
crying. Without Donald saying anything, Lausch confessed that “everything that
[M.J.] had told [them] was true.” Then Lausch told Donald that if they were going
to contact the police, they should “let him know ahead of time so he could get a
bullet and take care of it before the police got there.” Donald and Sabrina agreed to
meet up the following Sunday to decide what to do concerning Lausch. Sabrina
and Donald ultimately decided that M.J. and Lausch needed counseling.

      According to Sue, she spoke to Sabrina while Donald and M.J. walked
around the park; she claims to have never spoken with M.J. alone. When she heard
the allegations, she asserted that she did not believe them and told Sabrina, “You
know my brother. You know he would never do anything like this.”

      Sue arrived at her home before Donald and Sabrina; she told Lausch that at
the park Donald and Sabrina told her that he had hurt M.J.’s feelings at the 4th of
July party. When Sabrina and Donald arrived, Lausch said that he was sorry and
that he did not mean to hurt M.J.’s feelings. According to Sue, Sabrina and Donald
never mentioned the allegations, likely because they assumed Sue had mentioned
them to Lausch. Instead, Sabrina discussed the need for counseling and wanted
Lausch to pay for it.

      On October 18, Donald received the following text message from Lausch:


                                         5
      Donald, I think our families need more time to heal before we get
      together again. Sue doesn’t want to ever discuss or talk about what
      happened ever again. She just wants to move forward with the healing
      process. We are family and we love you guys, and just like in the past,
      we will be there for each other. As in the past I’ve always kept my
      promise. I’m considering counseling and have given up drinking all
      together. I’m still having trouble learning to forgive myself. We hope
      that you and Sabrina will understand and that we can get together
      soon. We just need a little more time to heal right now. We love you
      both and hope you have a blessed day.

      According to Donald, Lausch’s need for forgiveness was related to what he
did to M.J. because there was nothing else for which Lausch needed forgiveness.
Sue claims that she and Lausch had helped Donald and Sabrina out financially in
the past, but they had grown tired of loaning them money. According to Sue,
Lausch did nothing wrong that needed forgiveness; rather, he simply felt bad after
cutting them off financially and deciding not to help them any further. Sue further
claimed that Lausch’s need for counseling was for anger issues, not for anything he
did to M.J.

      Donald responded to Lausch’s text by telling him, “Your option is this. You
will go to counseling and you will pay for [M.J.] to go. Thats [sic] the only option
besides police you will be given. You both need it.” According to Sue, Lausch was
confused by Donald’s messages to him and did not understand why Donald had
sent those messages. Donald and Lausch spoke on the phone to discuss counseling,
but the two never spoke again after this call.

      On October 20, Donald and Sabrina reported the allegations against Lausch
to the Hitchcock Police Department (“HPD”).

              c.    Rodriguez & Arredondo’s Testimony

      Officer Rodriguez testified that she had her body camera on when Donald
and Sabrina came to report the allegations against Lausch. Rodriguez testified that
                                          6
M.J. was crying, uncomfortable, and upset. Rodriguez testified that video footage
from her body camera was not available, although footage from her camera had
been downloaded to a computer. Rodriguez stated she was unaware of where the
recordings were located or who was in charge of keeping the body camera
recordings. Rodriguez referred the case to Detective Arredondo, who notified
Children’s Protective Services. When M.J. was interviewed at the Child Advocacy
Center, she mentioned that Lausch touched her breast on two separate occasions,
but she did not mention alcohol because she was underage.

       The HPD= took videotaped statements from M.J.’s mother and stepfather
regarding the alleged incidents and also took possession of M.J.’s two cell phones.
The videotapes were interviews of M.J.’s mother and stepfather regarding the
disputed facts of what had occurred; however, according to Arredondo, the
interviews were accidentally deleted by an HPD technician. Arredondo prepared a
supplemental report concerning the details of those interviews. Arredondo claimed
that Donald and Sabrina’s statements during the interviews were consistent with
what M.J. told the forensic interviewer. The destruction of the videotapes was only
mentioned at trial during Arredondo’s testimony.

B.     SPOLIATION INSTRUCTION

       Prior to trial, the State filed a Notice of Possible Exculpatory Evidence to
notify Lausch that the interviews had been accidentally destroyed.

       Toward the end of the guilt/innocence stage, Lausch’s attorney requested a
spoliation instruction because M.J.’s two cell phones had been destroyed.3
However, shortly thereafter, Lausch’s attorney withdrew his request for a
spoliation instruction based on the cell phones and instead urged his request for a

       3
         Lausch presented no evidence at trial as to how the cell phones were actually lost or
destroyed.

                                              7
spoliation instruction based on the destruction of the videotaped statements of the
interviews.

       The State opposed the instruction, arguing that Lausch had not established
the requisite intent to warrant a spoliation instruction. The trial court informed the
parties that it had conducted research and found a decision from this Court. See
Green v. State, 607 S.W.3d 147, 149 (Tex. App.—Houston [14th Dist.] 2020, no
pet.). Based on our decision in Green, the trial court observed that “[w]hen conduct
can, at worse, be described as negligent, the failure to preserve evidence does not
rise to the level of a due process violation absent extraordinary circumstances.” See
id. at 156. Accordingly, the trial court denied the spoliation instruction.

       The trial court was given the prepared jury charges in an unstapled form, and
the trial court read the jury charge for counts one and two to the jury. Both sides
presented their closing arguments, with neither side mentioning the destruction of
the videotaped statements. When the trial judge “scooped up” the charge for count
two to hand to the court reporter, he inadvertently picked up two pages from an
excerpt of Green.4 The court reporter stapled the charge and the case excerpt
together.

C.     THE VERDICT

       The jury found Lausch guilty on both counts of indecency with a child. See
Tex. Penal Code Ann. § 21.11(a)(1). The trial judge noticed the case excerpt was
stapled to the back of the charge when the jury returned with its verdict. Each juror
was individually polled, and each juror confirmed that the verdict of “guilty” on
both counts was his or her verdict. Lausch moved for a mistrial.

D.     LAUSCH’S MOTION FOR MISTRIAL
       4
         The excerpt from Green that was included in the jury charge is attached verbatim to this
opinion as Appendix A.

                                               8
      The next day, before proceeding to the punishment phase, the trial court
heard Lausch’s motion for mistrial. The State argued that the mistrial should not be
granted because mistrial is an extreme remedy, the jury did not receive any new
evidence, and Lausch was not harmed because the case excerpt the jury received
regarding a spoliation instruction was only an accurate reflection of the law.
Lausch argued that the issue of missing statements had come up several times
throughout the course of the trial: during Lausch’s opening statement, the State’s
opening statement, the testimony of two witnesses that Lausch called at trial who
testified concerning missing statements, and in Lausch’s closing statement. The
trial judge stated that he would go forward with the punishment phase of the trial,
but that he would keep the motion for mistrial under advisement. The jury assessed
punishment on both counts at four years’ imprisonment and a $10,000 fine. After
punishment was pronounced, the trial judge questioned the jurors regarding the
impact of the attached excerpt from the Green opinion.

      Testimony by the Jurors Post Verdict5

      1.       Juror 1

      Juror 1 was the foreperson and testified that he read the excerpt, but
“skipped to the second page pretty much.” Juror 1 testified that the excerpt was
passed around for everyone to read, but it was not read aloud.He further testified
the excerpt had no influence on his verdict.

      2.       Juror 2

      Juror 2 admitted that she did not read or look at the excerpt. She claims the
jury charges were not passed around to be read; they were instead placed on an
overhead projector to be read.

      5
          We will refer to the jurors using pseudonyms.

                                                9
      3.      Juror 3

      Juror 3 stated that he glanced at the excerpt, but he did not “read deeply into
it.” He did not mention whether the excerpt affected his opinion.

      4.      Juror 4

      Juror 4 claimed that both charges were put up on an overhead projector and
read aloud. Juror 4 believed that everything in the stapled packet, including the
excerpt, was read aloud; however, he admitted that he did not read the excerpt.
When asked if the excerpt affected his decision, he responded, “I had my ideas. So,
everything that was read aloud and everything didn’t really change my perspective
on things.”

      5.      Juror 5

      Juror 5 did not recall the excerpt being put on the overhead projector. She
also admitted to not reading the excerpt: “I wasn’t made aware that we were
supposed to read that.”

      6.      Juror 6

      Juror 6 did not read through the excerpt, but he did recall reading through
every page of the jury charge. He admitted that not every page of the charge was
placed on the projector.

      7.      Juror 7

      Juror 7 stated that the jurors did not pass around the jury charge; instead,
they all read through the jury charge as it was placed on the overhead projector.
However, according to her, the excerpt was not placed on the overhead projector.

      8.      Juror 8

      Concerning the excerpt, Juror 8 stated, “I do not believe they were put on the

                                         10
overhead [projector]. I believe they were read out loud.” The following
conversation took place between the State and Juror 8:

      [State]:     Sir, the last two pages there that the Judge was asking
                   you about that were attached to the charge for Count 2,
                   did that impact your deliberation in any way?

      ...

      [Juror 8]:   Me personally, or as a group?

      [State]:     You individually, sir.

      [Juror 8]:   Me personally, yes.

When further questioned about whether the excerpt weighed in favor of one of the
two parties, Juror 8 stated that he did not understand the question; he was released
without additional questioning.

      9.     Juror 9

      Juror 9 did not recall looking at or reading the excerpt; she also claimed that
it was never read aloud during jury deliberation.

      10.    Juror 10

      Juror 10 testified that the charges were placed on the overhead projector. He
“read through most of it, the charges that pertained.” However, when questioned
specifically about the excerpt, he stated that it was not read aloud or placed on the
projector. He did not recall seeing or reading the excerpt.

      11.    Juror 11

      Juror 11 believed the jurors passed the charge around to read. But he did not
think the excerpt was ever placed on the projector or read aloud, although he
knows that he personally did not read it because he was not made aware it was

                                            11
something that needed to be read.

      12.    Juror 12

      Juror 12 testified that all of the jurors had an opportunity to see the charges,
flip through them, and see them; even though he did not recall seeing the excerpt
and admitted that he did not read it, he claims the excerpt was passed around.

      13.    Trial Court’s Ruling

      After all of the jurors testified, Lausch re-urged his motion for mistrial.
Lausch argued that the loss or destruction of evidence was a fairly substantive part
of his defensive theory. In addition, jurors 3 and 8 admitted to reading the excerpt
and one juror—juror 8—claimed that the excerpt affected his verdict. Thus, Lausch
argued that the excerpt constituted a judicial comment on the weight of the
evidence, bolstered the State’s case, and increased the defense’s burden of proof
regarding lost evidence.

      The State averred that juror 8 only testified that the excerpt affected his
“deliberations,” not his actual verdict, and additionally, that the record does not
reflect how the excerpt actually affected juror 8’s deliberations. The trial court
announced to the parties that it was going to take the issue under advisement; on
December 22, 2020, Lausch’s motion for mistrial was denied.

E.    LAUSCH’S MOTION FOR NEW TRIAL

      Lausch subsequently filed a motion for new trial which was heard by the
court. No new evidence was presented at the hearing on the motion; only
arguments were heard. Lausch again argued that the loss of evidence was a crucial
component of his defense. However, Lausch also conceded that the trial court’s
decision to deny his request for a spoliation charge “was probably the right thing to
do if there was no evidence of malicious intent or bad faith on the part of the

                                         12
Hitchcock Police Department in losing that evidence.” Lausch also admitted that
the jurors receiving the case excerpt did not constitute the receipt of “other
evidence” by the jurors during deliberation. Nevertheless, Lausch still argued that
he was harmed because even if the jurors gave conflicting accounts of what
happened during deliberation, at least one juror—juror 8—testified that the excerpt
affected his deliberation. Under the Texas Rules of Appellate Procedure 21.3(b),
Lausch argued, a defendant must be granted a new trial “when the trial court has
misdirected the jury about the law or has committed some other material error
likely to injure the defendant’s rights.” See Tex. R. App. P. 21.3(b). The trial court
granted Lausch’s motion for new trial. This appeal followed.

                                  II.    ANALYSIS

      The State argues that the trial court erred in granting Lausch’s motion for
new trial because attaching the case excerpt does not constitute error, and even if it
was error, the record does not show that Lausch suffered any harm. Lausch avers
on appeal that the destruction of the videotapes was crucial to his defense because
it demonstrated the “terrible police work” in the case; accordingly, Lausch argues
that he suffered some harm.

A.    STANDARD OF REVIEW & APPLICABLE LAW

      We review a trial court’s ruling on a motion for new trial for an abuse of
discretion. See Najar v. State, 618 S.W.3d 366, 372 (Tex. Crim. App. 2021). The
Texas Courts of Criminal Appeals has clarified our standard of review:

      apply a uniformly deferential standard of review to a trial court's
      findings in ruling on a motion for new trial: the trial court is the
      exclusive judge of the credibility of the evidence, regardless of
      whether the evidence is controverted, and its ruling will be reversed
      only for an abuse of discretion, that is, if it is arbitrary or unsupported
      by any reasonable view of the evidence.

                                          13
Id. However, when a defendant raises a claim under Rule 21.3(b) of the Texas
Rules of Appellate Procedure, as Lausch did in this case, error is reviewed under
the Almanza framework. See Igo v. State, 210 S.W.3d 645, 646 (Tex. Crim. App.
2006); Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1984) (op. on
reh’g). “An appellate court owes no deference to a trial court’s determinations
when they are actually determinations as to questions of law or mixed questions of
law and fact that do not turn on an evaluation of credibility and demeanor.” State v.
Ambrose, 487 S.W.3d 587, 597 (Tex. Crim. App. 2016). In Ambrose, the Texas
Supreme Court concluded that, the trial court’s determination under the Almanza
framework that the defendant suffered egregious harm from a jury charge error
was a legal conclusion to which no deference was required by the appellate court.
See id.

      “[I]n each felony case . . . tried in a court of record, the judge shall, before
the argument begins, deliver to the jury . . . a written charge distinctly setting forth
the law applicable to the case. . . .” Tex. Code Crim. Proc. Ann. art. 36.14; see also
Tex. R. App. P. 21.3(b). In analyzing a jury charge issue, we first determine
whether error exists. See Ngo v. State, 175 S.W.3d 738, 743 (Tex. Crim. App.
2005); Almanza, 686 S.W.2dat 171 . “Only if we find error do we then consider
whether an objection to the charge was made and analyze for harm.” Tottenham v.
State, 285 S.W.3d 19, 30 (Tex. App.—Houston [1st Dist.] 2009, pet. ref’d). If the
alleged jury charge error was properly preserved, then reversal is required if it is
shown that the error caused some harm. Reeves v. State, 420 S.W.3d 812, 816
(Tex. Crim. App. 2013). Neither the State nor the defendant has a burden to prove
harm. See id. However, the reviewing court must find that the defendant “suffered
some actual, rather than merely theoretical, harm from the error.” Id. (quoting
Warner v. State, 245 S.W.3d 458, 462 (Tex. Crim. App. 2008)).


                                          14
      “Jury-charge error is egregiously harmful if it affects the very basis of the
case, deprives the defendant of a valuable right, or vitally affects a defensive
theory.” Ambrose, 487 S.W.3d at 597 (quoting Marshall v. State, 479 S.W.3d 840,
843 (Tex. Crim. App. 2016)). Under the relevant standard, we have traditionally
considered (1) the entirety of the jury charge, (2) the state of the evidence, (3)
counsel's arguments, and (4) any other relevant information revealed by the entire
trial record. Id. Courts are required to review the relevant portions of the entire
record to determine whether a defendant suffered actual harm, as opposed to
theoretical harm, as a result of the error. Id.

B.    APPLICATION

      1.     Attaching the Case Excerpt Constituted Error

      We start by determining whether error exists. See Ngo, 175 S.W.3d at 743.
Although factually not identical, we find Watts v. State, 99 S.W.3d 604, 611 (Tex.
Crim. App. 2003) instructive.

      In Watts, immediately prior to jury deliberations, the trial court orally
summarized the interpretation of the relevant Water Code statute as stated by the
Texas Court of Criminal Appeals in Am. Plant Food Corp. v. State, 587 S.W.2d
679, 683 (Tex. Crim. App. 1979). Although the Court of Criminal Appeals
concluded the trial court’s summary of Am. Plant Food Corp. was “fairly accurate,
if somewhat simplified,” the court ultimately concluded that the trial court
committed error by giving the oral instruction to the jury because it constituted a
judicial comment on the weight of the evidence. See Watts, 99 S.W.3d at 611.

      The Court of Criminal Appeals concluded that it is appropriate for trial
courts to take judicial notice of the existence, content, and applicability of other
cases, but affirmed that judicial notice is “always taken outside the presence of the


                                            15
jury,” id., while further expressing that the jury

       determines questions of fact in light of the law as it is finally
       determined and given to it by the court in the written jury charge. All
       of the applicable law is contained within that written jury charge. The
       jury charge does not contain excerpts from judicial decisions or any
       statements that an appellate court has held that proof of “X” fact
       fulfills “Y” legal requirement.

Id.

       In the present case, while the trial court did not directly address the jury
concerning a prior case, the jury charge contained exactly what the Court of
Criminal Appeals in Watts determined should not be included in a jury charge: an
excerpt from a judicial opinion indicating that “proof of “X” fact fulfills “Y” legal
requirement—in this case, an excerpt wherein an appellate court has held that the
negligent loss of evidence fails to rise to the level of a due process violation. See
Tex. Code Crim. Proc. Ann. art. 36.14 (stating that the trial court should prepare a
jury charge “setting forth the law applicable to the case; not expressing any opinion
as to the weight of the evidence”). Thus, we conclude that the inclusion of the
excerpt was error. See id.; see also Tex. R. App. P. 21.3(b); Watts, 99 S.W.3d at
611.

       2.    Lausch Suffered Some Harm

       The State concedes that if we determine error existed, then the proper harm
analysis is whether Lausch suffered “some harm” because Lausch timely objected.
See Reeves, 420 S.W.3d at 816. In assessing whether “some harm” occurred, we
consider the error in light of: (1) the entire jury charge, (2) the state of the
evidence, (3) the jury arguments, and (4) any other relevant information as
revealed by the record as a whole. French v. State, 563 S.W.3d 228, 235–36 (Tex.
Crim. App. 2018). “If we conclude the error was calculated to injure the

                                           16
defendant’s rights, we must reverse.” Smith v. State, 612 S.W.3d 711, 719 (Tex.
App.—Houston [14th Dist.] 2020, no pet.).

             a.     The Entire Jury Charge

      As to this factor, we consider the entire jury charge to determine if “anything
in the balance of the jury charge either exacerbated or ameliorated” the complained
of error. See French, 563 S.W.3d at 236 (holding that the court of appeals erred by
simply reiterating the trial court’s error without analyzing the rest of the jury
charge).

      Other than the excerpt itself, Lausch does not assert that any other aspect of
the jury charge was erroneous. Nevertheless, we note that the excerpt from the
Green case at least partially undercuts Lausch’s defensive theory that the police
investigation was poorly conducted and that he was negatively impacted as a
result. Thus, we conclude that this factor weighs in favor of finding harm. See id.

             b.     The State of the Evidence

      The destruction of evidence and Lausch’s defensive theory was raised at trial
through Rodriguez and Arredondo. Arredondo admitted that he “dropped the ball”
in failing to interview various individuals during his investigation, including
Melissa Valdivar, the first person to whom M.J. disclosed the alleged sexual abuse.

      Ultimately, this case rests on whether the jury believed M.J.’s allegations
against Lausch. The conflicting testimony of M.J. and Lausch, as well as the
conflicting testimony of Sue, Sabrina, and Donald, made the credibility of the
witness testimony in this case crucial to the jury’s verdict.

      The jury was presented with text messages to show M.J. and Lausch’s
“unusual relationship” and that Lausch felt guilty about something he did.
Accordingly, the State argues that the jury simply needed to make credibility

                                          17
determinations to weigh M.J.’s allegations against the testimony of Lausch’s wife;
the jury did not need the videotaped statements made by M.J.’s mother and
stepfather. The jury heard M.J.’s testimony concerning the alleged offense. In light
of all of the evidence presented at trial, we conclude this factor weighs in favor of
finding no harm.

             c.    The Jury Arguments

      During his opening statement, Lausch’s attorney very briefly mentioned that
the jury would hear from Arredondo about “everything that did not happen.” The
State did not mention the loss of evidence in its opening.

      In the State’s final argument, the State focused on M.J.’s testimony and the
text messages she and Lausch sent to each other. In its closing argument on
rebuttal, the State again focused on the messages Lausch sent to M.J. The State
mentioned that Arredondo did a “horrible job” and that Rodriguez “could have
done better,” but the State did not specifically refer to the loss or destruction of
evidence.

      In Lausch’s closing argument, trial counsel emphasized the character
witnesses called by Lausch. He briefly mentioned how Lausch did not have access
to M.J.’s cell phones or to Rodriguez’s body camera footage, but he never
discussed the accidental deletion of Arredondo’s interviews with M.J.’s mother
and stepfather.

      In the closing argument by Lausch’s co-counsel, he focused on the State’s
burden of proof. He was heavily critical of the police work in this case and argued
that the case was very poorly handled, but he also did not mention the deleted
videotaped interviews.

      Finally, we note that Lausch does not argue that the State incorrectly stated

                                         18
the law during closing argument. We conclude this factor weighs slightly in favor
of finding no harm. See Gelinas v. State, 398 S.W.3d 703, 709 (Tex. Crim. App.
2013) (concluding that the third factor of the Almanza analysis weighed in favor of
finding no harm because even though the State’s closing argument contained a few
misstatements of law, the State ultimately set out the correct law to the jury in its
closing argument).

             d.      Other Relevant Information

      In considering this final factor, we review any other relevant information as
revealed by the record as a whole. See French, 563 S.W.3d at 235–36. We first
note that we have not found, nor has Lausch pointed us to, any part of the voir dire
that is relevant to our harm analysis. See Ngo, 175 S.W.3d at 75. In reviewing the
remainder of the record as a whole, the most important information is the jurors’
post-verdict testimony. It is true that the jurors’ testimony is somewhat inconsistent
regarding what may or may not have occurred during jury deliberations; two jurors
testified that the charge with the excerpt was read aloud, others claimed the charge
was displayed on an overhead projector, some claimed that both occurred while
others disclaimed both. However, despite the contradictions, Juror 8 specifically
testified that the excerpt affected his deliberations.

      The State argues on appeal, as it did at the hearing on Lausch’s motion for
new trial, that there is no harm because Juror 8 only testified that the case excerpt
affected his deliberations, not his verdict. However, we are not persuaded by this
distinction, especially given the context of Juror 8’s testimony. Juror 8 did not
personally use the word “deliberations” or “verdict.” Rather, it was the State that
asked Juror 8 if the excerpt “impact[ed] [his] deliberations in any way.” Juror 8
simply responded in the affirmative, without any testimony as to the nature or
extent of the impact on his deliberations.

                                           19
      The State also argues that there is no evidence of actual harm because there
was no way for the jurors to apply the case excerpt in reaching the verdict; thus,
the State argues that Juror 8, and the other jurors, ultimately still had to find all of
the elements of the offenses beyond a reasonable doubt. While we acknowledge
that Juror 8’s testimony is vague and fails to explain how the case excerpt affected
his deliberations, he affirmatively testified that the excerpt did affect his
deliberations. We conclude that this evidence is sufficient to satisfy the relatively
lower standard of “some harm.” See Reeves, 420 S.W.3d at 816 (finding some
harm when the trial court erroneously instructed the jury on the law of provocation,
which undermined defendant’s sole defense); Watts v. State, 140 S.W.3d 860, 868
(Tex. App.—Houston [14th Dist.] 2004, pet. ref’d) (“While it is unseemly to
predicate reversible error upon an accurate statement of the law, the Court of
Criminal Appeals clearly suggests by its opinion that an appellant may be harmed
by such an instruction.”).

      Ultimately, because the attached excerpt impacted Lausch’s defensive
theory, we cannot say that the error did not cause harm. Therefore, we conclude
this factor weighs in favor of finding “some harm.” See Reeves, 420 S.W.3d at 816.

      3.     Summary

      We conclude that the trial court committed error by attaching the case
excerpt to the jury charge. Considering the entire jury charge, the state of the
evidence, the jury arguments, and other relevant information, such as the juror
testimony adduced after sentencing, we conclude Lausch suffered some actual,
non-hypothetical harm. We overrule the State’s sole issue.

                                    III.   CONCLUSION

      We affirm the trial court’s order.


                                           20
                                        /s/    Margaret “Meg” Poissant
                                               Justice



Panel consists of Justices Jewell, Bourliot, and Poissant (Jewell, J., concurring).
Publish — Tex. R. App. P. 47.2(b).




                                          21
                                     APPENDIX A

Court of Appeals of Texas, Houston (14th Dist.).
Jonathan GREEN. Appellant
v.
The STATE of Texas, Appellee
NO. 14-19-00083-CR
Opinion filed September 1, 2020


II. The Trial Court Did Not Err by Denying Appellant's Request for a
Spoliation Instruction.
Hall gave two written statements to the police: the first on December 15, 2017 (to
Officer White) and the second on December 18, 2017 (to Detective Cantu).
According to Hall, in his first statement he said he "didn't know nothing about
[Appellant's] phone or all that kind of stuff." Hall testified that this first statement
was a lie. Hall relied on his second statement to refresh his recollection at
Appellant's trial and testified regarding Appellant's (1) actions on December 14,
2017 and (2) lost phone. Hall's first statement to Officer White could not be located
at the time of trial. Officer White testified that, "[t]o the best of [his] knowledge."
(1) Hall completed and signed the statement and (2) he (Officer White) turned it
over to Detective Cantu. Officer White said he had looked for this *156 first
statement but had "no idea" what happened to it. Detective Cantu also was asked
about Hall's first statement and said she did not "have any idea where that
statement is."
At the jury charge conference, Appellant's counsel requested a spoliation
instruction with respect to Hall's first statement. The trial court denied the request.
Challenging this determination on appeal, Appellant argues that Hall "exonerated
Appellant in his first statement and then changed his story to implicate Appellant
for the sexual assault in his second interview after he realized that the police
considered [Hall] a possible suspect to the crime."
15A review of alleged jury charge error involves a two-step process examining: (1)
whether error existed in the charge; and (2) whether sufficient harm resulted from
the error to compel reversal. Ngo v. State, 175 S.W .3d 738, 743-44 (Tex. Crim.
App. 2005) (en banc); Jones v. State. 531 S.W .3d 309. 321 (Tex. App.—Houston
[14th Dist.] 2017. pet. ref’d). We analyze these issues below.
A. Error
                                          22
1617 Spoliation refers to the loss or destruction of evidence. Guzman v. State, 539
S.W.3d 394, 401 (Tex. App.—Houston [1st Dist.] 2017, pet. refd). Absent a
showing of bad faith, we cannot find a due process violation that warrants a
spoliation instruction. See Arizona v. Youngblood, 488 U.S. 51 , 58, 109 S.Ct. 333,
102 L.Ed.2d 281 (1988) ("[U]nless a criminal defendant can show bad faith on the
part of the police, failure to preserve potentially useful evidence does not constitute
a denial of due process of law."); see also Ex parte Napper, 322 S.W.3d 202, 229
(Tex. Crim. App. 2010): Guzman, 539 S.W.3d at 401; and Moody v. State, 551
S.W.3d 167, 172 (Tex. App.—Fort Worth 2017, no pet.).
181920Bad faith requires "more than simply being aware that one's actions or
inaction could result in the loss of something that is recognized to be evidence."
Napper, 322 S.W.3d at 238. Rather, bad faith requires a showing of "some sort of
improper motive, such as personal animus against the defendant or a desire to
prevent the defendant from obtaining evidence that might be useful." Id. When
conduct can, at worst, be described as negligent, the failure to preserve evidence
does not rise to the level of a due process violation absent extraordinary
circumstances not present here. See generally Arizona, 488 U.S. at 58, 109 S.Ct.
333 and Burdick v. State, 474 S.W.3d 17, 27 (Tex. App.—Houston [14th Dist.]
2015. no pet.) ("A showing of negligence does not qualify as bad faith.'').
21 Here, there is no evidence of bad faith and Appellant's attempt to frame the loss
of evidence as “gross indifference” is unsupported under Texas case law. Instead,
the record reveals Officer White testified that, "[t]o the best of [his] knowledge,”
he turned Hall's first written statement over to Detective Cantu. Detective White
testified that prior to Appellant's trial, he looked for the statement but could not
find it. According to Detective White, *157 the last time he saw the statement was
on the day he took it. Both Officer White and Detective Cantu testified that they
did not know what happened to the first statement. Under these facts, we have
insufficient facts to conclude either satisfied the onerous standards of "bad faith".
Having concluded the trial court did not err when it denied Appellant's request for
a spoliation instruction, we need not reach the question of whether it was harmful.
See, e.g., Guzman, 539 S.W.3d at 400-02.
We overrule Appellant's second issue.
Conclusion
We affirm the trial court's final judgment.




                                          23